Judgments, Supreme Court, Bronx County (Frank Torres, J.), rendered July 8, 1999, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree, robbery in the first degree (four counts), robbery in the second degree (two counts) and burglary in the first degree (four counts), and upon his plea of guilty, of attempted murder in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 40 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *457not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The People’s case featured reliable identification testimony from multiple witnesses.
The court properly denied defendant’s motion to suppress identification evidence. The record supports the court’s finding that the lineup was not unduly suggestive, in that there was no substantial likelihood that defendant would be singled out for identification (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]).
The court properly exercised its discretion in admitting bloodstained clothing, along with crime scene photographs depicting the presence of blood, since this evidence was not inflammatory and was probative of material issues in the case concerning the nature of the victim’s injuries and defendant’s intent (see People v Wood, 79 NY2d 958 [1992]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Nardelli, J.P., Andrias, Sullivan, Ellerin and Gonzalez, JJ.